Case 1:20-cv-00216-MSM-PAS Document 206-4 <font color=teal>(Case Participants)</font>
                     Filed 06/17/20 Page 1 of 4 PageID #: 11075




                          Exhibit D
Case 1:20-cv-00216-MSM-PAS Document 206-4 <font color=teal>(Case Participants)</font>
                     Filed 06/17/20 Page 2 of 4 PageID
                                                   Clinical#:Gastroenterology
                                                              11076           and Hepatology 2020;-:-–-




Current Knowledge and Research Priorities in the Digestive
Manifestations of COVID-19
Olga C. Aroniadis,* Christopher J. DiMaio,‡ Rebekah E. Dixon,‡
B. Joseph Elmunzer,§ Jennifer M. Kolb,k Robin Mendelsohn,¶ Collins O. Ordiah,§
Don C. Rockey,§ Amit G. Singal,# Rebecca L. Spitzer,§ William M. Tierney,**
Sachin Wani,k and Dhiraj Yadav,‡‡ on behalf of the North American Alliance for the
Study of Digestive Manifestations of Covid-19

*Division of Gastroenterology, Renaissance School of Medicine at Stony Brook University, Stony Brook, New York; ‡Dr. Henry
D. Janowitz Division of Gastroenterology, Icahn School of Medicine at Mount Sinai, New York, New York; §Division of
Gastroenterology and Hepatology, Department of Medicine, Medical University of South Carolina, Charleston, South Carolina;
k
 Division of Gastroenterology and Hepatology, University of Colorado Anschutz Medical Campus, Aurora, Colorado; ¶Division
of Gastroenterology, Hepatology, and Nutrition, Memorial Sloan Kettering Cancer Center, New York, New York; #Division of
Digestive and Liver Diseases, UT Southwestern Medical Center, Dallas, Texas; **Section of Digestive Diseases and Nutrition,
University of Oklahoma Health Sciences Center, Oklahoma City, Oklahoma; and ‡‡Division of Gastroenterology and
Hepatology, University of Pittsburgh Medical Center, Pittsburgh, Pennsylvania


        s of May 10, 2020, approximately 4.2 million           frequently diarrhea or anorexia (Table 1).2–4 Less com-
   A    people worldwide have been diagnosed with
coronavirus disease 2019 (COVID-19), and 280,000 have
                                                               mon symptoms include abdominal pain, nausea, vomit-
                                                               ing, dysgeusia, and bloody diarrhea. Importantly, studies
died, resulting in unthinkable human suffering and             suggest that a fraction of COVID-19 patients experience
fundamental societal and economic disruption. While the        digestive manifestations in the absence of respiratory
responsible virus, severe acute respiratory syndrome           symptoms or fever—representing a potential source of
novel coronavirus 2 (SARS-nCoV-2), has a primary af-           exposure for unsuspecting healthcare workers.
ﬁnity for the upper and lower respiratory tracts, the              Abnormal liver function tests (LFTs) have been re-
digestive system has emerged not only as a site of dis-        ported in approximately 15%–50% of affected patients
ease expression, but also as a possible driver of disease      (Table 1).6 The pattern of injury is largely hepatocellular.
severity and viral transmission. Herein, we discuss the        Most cases are mild (1–2 times the upper limit of
known digestive manifestations of COVID-19 and their           normal) and self-limited, although severely elevated
potential implications, important questions that remain        transaminases have been described and appear to
unanswered, and what gastroenterologists should know           correlate with the severity of systemic illness. A post-
to care for affected patients and contribute to extinguish-    mortem liver biopsy from a COVID-19 patient showed
ing the pandemic.                                              moderate microvesicular steatosis and mild lobular and
                                                               portal activity, consistent with either direct viral infec-
                                                               tion or drug-induced liver injury; however, hepatocyte
   Current Understanding of COVID-19 and                       viral inclusions were not identiﬁed.7
   the Digestive System                                            Serum pancreatic enzyme elevations have also been
                                                               noted in 9 of 52 (17%) COVID-19 patients in Wuhan,
    Emerging evidence suggests that SARS-nCoV-2 infects        China.8 Although no cases of severe pancreatitis
the gastrointestinal (GI) tract. This is based on (1) a high   occurred, the authors did observe acute elevations in
incidence (in some reports) of digestive symptoms              serum glucose, potentially implicating the high level of
among infected patients,1-4 (2) expression of                  angiotensin-converting enzyme 2 receptor expression in
angiotensin-converting enzyme 2 receptors—the viral            pancreatic islet cells.
target for cellular entry—throughout the digestive sys-
tem,1,2 (3) presence of viral RNA in the stool of infected
patients,1–3,5 and (4) prior experience with the 2003
SARS coronavirus and the 2012 Middle Eastern Respi-            Abbreviations used in this paper: COVID-19, coronavirus disease 2019; GI,
                                                               gastrointestinal; LFT, liver function test; MERS, Middle East respiratory
ratory Syndrome (MERS) coronavirus, both of which are          syndrome; SARS-nCoV-2, severe acute respiratory syndrome novel
known to infect and injure the GI tract.2                      coronavirus 2.
    Reports from China have suggested that up to 50% of
                                                                                      © 2020 by the AGA Institute
hospitalized patients and perhaps even more outpatients                                     1542-3565/$36.00
with COVID-19 will have at least 1 GI symptom, most                            https://doi.org/10.1016/j.cgh.2020.04.039
Case 1:20-cv-00216-MSM-PAS Document 206-4 <font color=teal>(Case Participants)</font>
2   Aroniadis et al  Filed 06/17/20 Page 3 of 4 PageID
                                                  Clinical#: 11077
                                                          Gastroenterology and Hepatology Vol. -, No. -

Table 1. Reported Digestive Manifestations of COVID-19         necessary. To this end, the North American Alliance for
Digestive manifestation               Frequency reported (%)   the Study of Digestive Manifestations of COVID-19 (GI-
                                                               COVID19.org) has launched a clinical registry aiming to
Anorexia                                     30–403-4          better characterize the gastrointestinal and hepatic
Diarrhea                                       2–502           manifestations of COVID-19 across a network of
Nausea/vomiting                              2–123-4,11
Abdominal pain                                 2–43-4
                                                               approximately 30 centers in Canada and the United
Digestive symptoms only                       3–233-4          States.
Abnormal liver tests                                               Another important question is whether digestive
   Aminotransferases                        14–536,11          symptoms in SARS-nCoV-2 infection are the result of
   Bilirubin                                 10–18             direct injury to the GI tract (as was believed to be the
Virus detected in stool                     50–551,3,5
                                                               case in 2003 SARS and MERS) or are simply a manifes-
                                                               tation of viremia or systemic inﬂammation. Because the
COVID-19, coronavirus disease 2019.                            focus of care in affected patients is typically respiratory,
                                                               and endoscopy is employed judiciously, direct evidence
                                                               of gastrointestinal damage is largely lacking. While there
    Multiple studies have conﬁrmed the presence of
                                                               has been a report of hemorrhagic colitis, the true asso-
SARS-nCoV-2 RNA in the stool of COVID-19 patients,
                                                               ciation between SARs-nCoV-2 and epithelial damage re-
including some who never tested positive in the upper
                                                               mains unclear. As experience with endoscopic evaluation
respiratory tract. Additionally, the virus appears to
                                                               of COVID-19 patients grows, we should gain a more
persist in stool on average 11 days (and for up to a full
                                                               complete understanding of the endoscopic and histologic
month) after throat swabs become negative, and well
                                                               ﬁndings that might indicate viral injury. Similarly, an
after clinical recovery.5
                                                               evolving understanding of hepatic manifestations in
    Sound conceptual arguments but limited evidence
                                                               COVID-19 will elucidate whether abnormal LFTs reﬂect a
implicate endoscopy as a possible hotspot for viral
                                                               direct viral effect (vs another competing etiology),
transmission.9 Droplet contamination, based on bacterial
                                                               whether their presence renders the patient more sus-
culture swabs, has been demonstrated up to 6 feet away
                                                               ceptible to drug-induced liver injury, and whether
during colonoscopy. Additionally, viral aerosolization via
                                                               infection can precipitate decompensation of chronic liver
peri- or intraprocedural coughing, retching, ﬂatus, or
                                                               disease, akin to hepatitis A.
even endoscope insertion and removal and accessory
                                                                   If injury to the GI tract in fact occurs, then the pres-
channel use is postulated. Based on these concepts and
                                                               ence of digestive manifestations may be associated with,
data from the SARS and MERS outbreaks, the American
                                                               and perhaps even contribute to, a more severe course of
Gastroenterological Association has published guidelines
                                                               illness. Indeed, in limited reports, the magnitude of GI
recommending N95 (or equivalent) respirators for all
                                                               symptoms and LFT abnormalities in COVID-19 cases
upper and lower endoscopic procedures.10 Additional
                                                               have mirrored disease severity. On this basis, it is
recommendations include double gloving and the use of
                                                               important to clarify whether SARS-nCoV-2 induces a
negative-pressure rooms for endoscopy in patients with
                                                               systemic inﬂammatory response through gut epithelial
known or suspected COVID-19. While earlier guidance
                                                               pathways. This seems plausible because modulation of
favored a risk-stratiﬁed approach to using surgical masks
                                                               lung injury by the gut microbiome and gut wall per-
vs N95 respirators, evolving knowledge of how the virus
                                                               meability—the so-called gut-lung axis—has been
is transmitted and broad evidence of community spread
                                                               demonstrated in other contexts, including inﬂuenza
now mandate maximal protection, including the univer-
                                                               infection.12 Elucidating the possible connection between
sal use of hairnets, face shields, and shoe covers.
                                                               digestive manifestations and the overall severity of
                                                               COVID-19 has important implications in prognostication
    Advancing our Knowledge of COVID-19                        and in developing GI-speciﬁc therapies that might impact
    and the Digestive System                                   disease severity.
                                                                   The signiﬁcance of SARS-nCoV-2 shedding in the stool
    While the recognition that SARS-nCoV-2 infection can       also deserves more attention, because the presence of
present with isolated GI symptoms is crucial to reducing       RNA does not necessarily indicate viral viability and
transmission, the overall importance of digestive mani-        infectivity. Beyond the need for heightened precautions
festations in the natural history of COVID-19 remains          in the handling of stool samples, cleaning of hospital
uncertain. In contrast to the evidence presented previ-        rooms and endoscopy suites, and ﬂushing of toilets, an
ously, several high-proﬁle series from China reported a        understanding of the infectivity of stool has major im-
very low incidence (5%) of GI symptoms, perhaps               plications in assessing the risk of food-borne ill-
owing to differences in case or symptom ascertain-             ness—especially because one of the few remaining
ment.11 Moreover, the severity of manifestations in            lifelines to our economy is take-out dining. Tracking
varying reports has been inconsistent. Therefore, a more       food-borne infections in the midst of a pandemic illness
rigorous and systematic assessment of the prevalence,          primarily spread via aerosols from asymptomatic or
spectrum, and severity of digestive manifestations is          presymptomatic carriers is challenging, although
Case 1:20-cv-00216-MSM-PAS Document 206-4 <font color=teal>(Case Participants)</font>
- 2020
                     Filed 06/17/20 Page 4 of 4 PageID #: 11078
                                                          Digestive Manifestations of COVID-19 3


putative mechanisms for fecal-oral transmission have             Last, consider contributing to local or national
been described, and at least 1 cluster of illness has been    research initiatives to answer some of the questions
linked to buffet dining aboard a cruise ship.                 outlined previously. The North American Alliance for the
    In terms of endoscopy, universal precautions, as          Study of Digestive Manifestations of COVID-19 is seeking
recommended by our professional societies, are essen-         additional centers; the process for contributing is pro-
tial. However, we do need more data on virus aero-            vided on GI-COVID19.org. Other registries evaluating
solization during endoscopic procedures. This may have        COVID-19 in patients with prevalent inﬂammatory bowel
important implications in the re-expansion of endoscopy       disease and cirrhosis can be accessed at covidibd.org and
services and the reintroduction of trainees to the            covidcirrhosis.web.unc.edu, respectively.
endoscopy suite. Some hospitals, for example, have                 References
instituted a mandatory 30- to 60-minute waiting period         1. Xiao F, Tang M, Zheng X, et al. Evidence for gastrointestinal
between cases (to allow dissipation of aerosols) and              infection of SARS-CoV-2. Gastroenterology 2020;158:1831–1833.
programmatic endotracheal intubation for all upper en-         2. D’Amico F, Baumgart DC, Danese S, Peyrin-Biroulet L. Diarrhea
doscopies, both reasonable practices during this crisis           during COVID-19 infection: pathogenesis, epidemiology, pre-
but not tenable in the long run. In addition, we need             vention and management. Clin Gastroenterol Hepatol 2020 Apr
clariﬁcation on the performance characteristics, partic-          8 [E-pub ahead of print].
ularly the negative predictive value, of emerging point-       3. Han C, Duan C, Zhang S, et al. Digestive symptoms in COVID-
of-care testing to risk stratify patients prior to elective       19 patients with mild disease severity: clinical presentation,
endoscopy and to screen asymptomatic endoscopy staff.             stool viral RNA testing, and outcomes. Am J Gastroenterol 2020
This, along with serological testing, and a clearer un-           Apr 15 [E-pub ahead of print].
derstanding of the immunity of recovered patients, may         4. Pan L, Yang P, Sun Y, et al. Clinical characteristics of COVID-19
                                                                  patients with digestive symptoms in Hubei, China: a descriptive,
help elucidate a pathway toward relaunching fully
                                                                  cross-sectional, multicenter study. Am J Gastroenterol 2020;
operational endoscopy units, even in the face of future
                                                                  115:766–773.
spikes or seasonality of COVID-19.
                                                               5. Wu Y, Guo C, Tang L, et al. Prolonged presence of SARS-CoV-2
    Many additional questions remain, including: does             viral RNA in faecal samples. Lancet Gastroenterol Hepatol 2020;
the virus lead to long-term damage to the gut and pre-            5:434–435.
dispose patients to conditions such as post-infection ir-      6. Zhang C, Shi L, Wang FS. Liver injury in COVID-19: manage-
ritable bowel syndrome and gastroparesis? What is the             ment and challenges. Lancet Gastroenterol Hepatol 2020;
optimal evidence-based management of immunosup-                   5:428–430.
pressive medications patients with liver transplantation       7. Xu Z, Shi L, Wang Y, et al. Pathological ﬁndings of COVID-19
and inﬂammatory bowel disease? How will we re-expand              associated with acute respiratory distress syndrome. Lancet
endoscopy services to best serve our patients without             Respir Med 2020;8:420–422.
putting them and ourselves at risk.                            8. Wang F, Wang H, Fan J, et al. Pancreatic injury patterns in
                                                                  patients with COVID-19 pneumonia. Gastroenterology 2020 Apr
                                                                  1 [E-pub ahead of print].
   Take-Home Messages for the GI
                                                               9. Soetikno R, Teoh AY, Kaltenbach T, et al. Considerations in
   Community                                                      performing endoscopy during the COVID-19 pandemic. Gas-
                                                                  trointest Endosc 2020 Mar 27 [E-pub ahead of print].
    In addition to embracing the widely publicized prac-      10. Sultan S, Lim JK, Altayar O, et al. AGA Institute Rapid Recom-
tices that aim to reduce transmission and ﬂatten the              mendations for Gastrointestinal Procedures During the COVID-
curve—including the rapid adoption of telemedicine                19 Pandemic. Gastroenterology 2020 Mar 31 [E-pub ahead of
services—gastroenterologists should be doing the                  print].
following as we await additional data.                        11. Guan WJ, Ni ZY, Hu Y, et al. Clinical characteristics of coro-
    First, educate their colleagues and healthcare systems        navirus disease 2019 in China. N Engl J Med 2020;
to suspect COVID-19 in any patient with diarrhea—even             382:1708–1720.
in the absence of “typical” symptoms—and to take              12. Bradley KC, Finsterbusch K, Schnepf D, et al. Microbiota-driven
                                                                  tonic interferon signals in lung stromal cells protect from inﬂu-
appropriate precautions.
                                                                  enza virus infection. Cell Rep 2019;28:245–256.e4.
    Second, continue to approach endoscopy as a high-
transmission-risk procedure by restricting it to
nonelective cases and only when there is a high likeli-       Reprint requests
                                                              Address requests for reprints to: B. Joseph Elmunzer, MD, Division of
hood of therapeutic beneﬁt in a known or suspected            Gastroenterology and Hepatology, Medical University of South Carolina, MSC
COVID-19 patient. Use (or reuse) an N95 respirator in         702, 114 Doughty Street, Suite 249, Charleston, South Carolina 29425. e-mail:
                                                              elmunzer@musc.edu; fax: (843) 876-7232.
every case and employ other personal protective equip-
ment according to GI society guidelines.                      Acknowledgments
    Third, be involved in local and national discussions      Authors are listed in alphabetic order on behalf of the North American Alliance
                                                              for the Study of Digestive Manifestations of COVID-19.
around the safe re-expansion of endoscopy services
based on testing availability and accuracy and input from     Conﬂicts of interest
other important stakeholders.                                 The authors disclose no conﬂicts.
